                                                                             6:31 pm, Feb 26, 2021

                                                                             U.S. DISTRICT COURT
                                  INFORMATION SHEET
                                                                        EASTERN DISTRICT OF NEW YOR~

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


1.     Title of Case: United States v. Jacob Daskal

2.     Related Magistrate Docket Number(s): NIA_ _ _ _ _ _ _ _ _ _ _ _ __

3.     Arrest Date: NIA                                1:21-cr-00110(NGG)(LB)

4.     Nature of offense(s):    IZl Felony
                                □ Misdemeanor

5.     Related Cases - Title and Docket No(s). (Pursuant to Rule 50.3.2 of the Local
       E.D.N.Y. Division of Business Rules): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

6.     Projected Length of Trial:    Less than 6 weeks      IZl
                                     More than 6 weeks      □

7.     County in which crime was allegedly committed: Queens_ _ _ _ _ _ _ _ __
       (Pursuant to Rule 50.l(d) of the Local E.D.N.Y. Division of Business Rules)

8.     Was any aspect of the investigation, inquiry and prosecution giving rise to the case
       pending or initiated before March 10, 2012. 1             □ Yes IZl No

9.     Has this indictment/information been ordered sealed?        IZl Yes □ No

10.    Have arrest warrants been ordered?                          IZl Yes D No

11.    Is there a capital count included in the indictment?        □   Yes IZl No

                                                    SETH D. DUCHARME
                                                    Acting United States Attorney

                                             By:     /s/- - - - - - - - - - - -
                                                    Erin Reid
                                                    Jonathan E. Algor
                                                    Assistant U.S. Attorneys
                                                    (718) 254-6361/6248



        Judge Brodie will not accept cases that were initiated before March 10, 2012.


Rev. 10/04/12
